Exhibit 99.1 SEDAR PROFILE # 23165 Computershare Trust Company of Canada Computershare Investor Services Inc. www.computershare.com Investor Services November 12, 2007 To:All Canadian Securities Regulatory Authorities Canada Australia Channel Islands Hong Kong Germany Ireland New Zealand Philippines South Africa United Kingdom USA Subject:Canetic Resources Trust Dear Sirs: We advise the following with respect to the upcoming Meeting of Holders for the subject Trust: 1. Meeting Type : Special 2. Security Description of Voting Issue : Trust Units 3. CUSIP Number : 137513107 ISIN : CA1375131077 4. Record Date for Notice of Meeting : November 30, 2007 Record Date for Voting : November 30, 2007 5. Meeting Date : January 9, 2008 6. Meeting Location : Calgary, Alberta Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for Canetic Resources Trust
